CONCURRING AND DISSENTING OPINION BY
Judge SIMPSON.
I concur to the extent the Majority affirms the trial court. I respectfully dissent to that small portion of the Majority opinion which reverses the trial court’s determination regarding a 7.883 acre parcel referred to as the “thermometer.” Majority Op., at 622 n. 6. The trial court determined that this parcel was exempt from real property taxes. I would affirm this determination as well as the other *626determinations made by the respected trial court.
With regard to the “thermometer,” the trial court determined the 7.883 acre parcel is used or useful in furnishing a public utility service. Tr. Ct., Slip. Op., 3/21/14, at 10. The parties agreed that the acreage colored in orange on Joint Exhibit 41 contains 7.883 acres. Second Stip. of Facts, 10/7/13; Joint Ex. No. 41; Reproduced Record at 685a-687a. The trial court identified certain improvements located on or related to the thermometer, including site clearing, site cutting, site filling and paving. Tr. Ct. Order, 12/30/13, at 118.
According to the taxpayer, CSX Transportation Inc., the thermometer is used to unload automobiles from its trains and move them to parking bays on the property. Importantly, no vehicles are stored in this area. The taxing authority school district describes the thermometer as “an interior drive used for the purpose of access to an area where automobiles are parked and stored and for the loading of the automobiles onto common carriers.” Designated Appellee’s Br. at 47.
The cases differentiate between nontaxable “depots for the reception and landing of passengers and freights,” and a taxable “warehouse — a place for the storing and safe-keeping of goods.... ” Cumberland Valley R.R. Co. v. McLanahan, 59 Pa. 23, 29 (1868). Based on the unique layout exclusive to this site, the trial court specifically determined the “thermometer” was a “depot,” not a warehouse. Tr. Ct., Slip Op., 3/21/14, at 10.
Because freight (automobiles) are received in the “thermometer,” but not stored in the area, I find no fault in the trial court’s determination that this area was a nontaxable “depot.” The trial court was certainly within its discretion in determining this small portion of the property is not only used and useful, but necessary and indispensable in providing a public utility service.
Moreover, the cases relied upon by the Majority do not compel a different conclusion. See Majority Op., at 623 n. 7. In particular, in The County of Erie v. The Erie and Western Transportation Company, 87 Pa. 434 (1879), and in a case cited therein, Commissioners of Wayne County v. Delaware & Hudson Canal Company, 15 Pa. 351 (1850), the Supreme Court relevantly addressed the taxability of buildings. In both cases the Court determined the buildings were taxable warehouses. In contrast, the “thermometer” area is not a building. It does not have walls and a roof. Freight is received, but not stored there. Therefore, I cannot consider it a warehouse.1
For the reasons stated in the thoughtful opinion of the Honorable G. Michael Green, I would affirm on this issue as well as the other issues raised in this appeal.

. It is abundantly clear that the trial court perceived the dispositive focus on limiting any tax exemption to property "absolutely necessary to the exercise of the franchise of the corporation.” Borough of Aliquippa v. Pittsburgh Lake Erie R.R. Co., 94 Pa.Super. 279, 288 (1928) (cited by trial court: see Tr. Ct., Slip Op., 12/10/13, Conclusion of Law No. 8; Trial Ct., Slip Op., 3/21/14, at 10). In fact, the trial court carefully crafted its findings to determine that the "thermometer” area constituted a "depot.” Tr. Ct., Slip Op., 3/21/14, at 10.
Further, as discussed above, the trial court resolved the issue of the "thermometer" not as a matter of law, but as a matter of fact, because "the unique layout exclusive to this site” was "specific to the necessary and indispensable services provided by [taxpayer] at this particular depot.” Id.